Citation Nr: 1216843	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for diabetes mellitus, type 2.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Air Force from February 1969 to July 1972.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The reopened claim of service connection for diabetes mellitus, type 2, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In a rating decision in September 2003, the RO denied the claim for service connection for diabetes mellitus, type 2. 

2.  The evidence presented since the rating decision by the RO in September 2003 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The rating decision in September 2003 by the RO, denying service connection for diabetes mellitus, type 2, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the rating decision in September 2003 by the RO, denying service connection for diabetes mellitus, type 2, is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim of service connection for diabetes mellitus, type 2, which is the only issue resolved in this decision, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in September 2003, the RO denied service connection for diabetes mellitus, type 2, on the grounds that there was no evidence of diabetes mellitus, type 2, in service or within one year of service and no evidence that the Veteran served in Vietnam.  

After the Veteran was notified of the rating decision and of his right to appeal, he did not appeal and by operation of law the rating decision became final based on the evidence then of record.  38 C.F.R. § 3.104.

Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  38 C.F.R. § 3.156.  

In October 2006, the Veteran filed the current claim for service connection for diabetes mellitus, type 2.





In a rating decision in April 2009, the RO found that new and material evidence had been received, and then denied the claim on the merits.  The Veteran appealed the rating decision by the RO.

As the application to reopen the claim was received in 2006, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).



Evidence Previously Considered

The evidence considered by the RO in September 2003 consisted of service personnel and treatment records.  

The service personnel records show that the Veteran was stationed in Okinawa and in Thailand in support of military operations in Southeast Asia and his decorations included the Republic of Vietnam Campaign ribbon, but there was no record that the Veteran served in Vietnam.

The service treatment records included an entry in October 1970 of treatment at the 11th U.S. Air Force hospital in U-Tapao Air Base, Thailand.  

After service, private medical records show that the Veteran had a history of abnormal blood sugar readings, beginning in 1997, and he was being treated for complications of diabetes mellitus, type 2, in 2003. 

Additional Evidence and Analysis 

The additional evidence consists, in pertinent part, of a statement from a childhood friend, who stated that in mid-October 1970 he met by chance the Veteran in a mess hall at Da Nang Air Field in Vietnam.  

For the limited purpose of reopening the claim, the credibility of the lay statement is presumed.  As this evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence that the Veteran was in Vietnam, the absence of such evidence was in part the basis for the previous denial of the claim, the lay statement as evidence is new and material under 38 C.F.R. § 3.156, and the claim of service connection is reopened.





ORDER

As new and material evidence has been presented, the claim of service connection for diabetes mellitus, type 2, is reopened, and to this extent only the appeal is granted. 


REMAND

Before deciding the reopened claim of service connection on the merits, additional development under the duty to assist is needed. 

In additional to the Veteran's assertion that he was in Vietnam, the record shows that Veteran was on temporary duty to U-Tapao Air Base, Thailand, in October 1970.

Since the claim was last adjudicated by the RO, VA has recognized that Agent Orange was used on the perimeter of military bases in Thailand during the Vietnam era.  See M21-1MR, Part IV, Subpart ii, 2.C.10. q. 

As the Veteran was in Thailand during the Vietnam era, the claim is REMANDED for the following action:

1.  Adjudicate the claim of service connection for diabetes mellitus, type 2, addressing whether the Veteran was exposed to Agent Orange in Thailand.  See M21-1MR, Part IV, Subpart ii, 2.C.10. q.

2.   If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


